  Case 2:20-cv-01268-ES-MAH Document 1 Filed 02/06/20 Page 1 of 5 PageID: 1



Thomas R. Calcagni
Samuel Scott Cornish
Martin B. Gandelman
CALCAGNI & KANEFSKY LLP
One Newark Center
1085 Raymond Blvd., 14th Floor
Newark, New Jersey 07102
Tel. 862-208-1810
Attorneys for Defendants Catterton Management Company, L.L.C., Steiner Leisure Limited, Nemo
Parent, Inc. and Nemo Investor Aggregator, Limited

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


HOBOKEN HOLDINGS, L.P.,

                       Plaintiff,                     Case No. 2:20-cv-01268

    v.                                                 ECF Case

ZORY CORT LLC (f/k/a SEG CORT LLC),
ZORY GROUP, INC. (f/k/a STEINER
EDUCATION GROUP, INC.), STEINER
LEISURE LIMITED (also known as NEMO
MERGER SUB, INC.), NEMO PARENT,
INC., NEMO INVESTOR AGGREGATOR,
LIMITED, CATTERTON MANAGEMENT
COMPANY, L.L.C., d/b/a L CATTERTON,
JOHN DOE COMPANIES 1-10, fictitious
names of companies to be named in this action,        Removed from:
and JOHN DOE INDIVIDUALS 1-10,
fictitious names of individuals to be named in        Superior Court of New Jersey
this action,                                          Law Division: Hudson County
                                                      Docket No. HUD-L-000002-20
                       Defendants.



                                     NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, et seq., defendants Steiner Leisure

Limited; Nemo Parent, Inc.; Nemo Investor Aggregator, Limited; and Catterton Management
  Case 2:20-cv-01268-ES-MAH Document 1 Filed 02/06/20 Page 2 of 5 PageID: 2



Company, L.L.C. (collectively, the “Removal Defendants”), by their undersigned counsel, hereby

remove the above-captioned civil action, and all claims and causes of action therein (the “New

Jersey Action”), from the Superior Court of the State of New Jersey, Law Division, Hudson

County, to the United States District Court for the District of New Jersey. As grounds for removal,

the Removal Defendants state as follows:

       1.      The Complaint states that Plaintiff seeks money damages in excess of five hundred

thousand dollars ($500,000).

       2.      Defendants Nemo Parent, Inc.; Nemo Investor Aggregator, Limited; and Catterton

Management Company, L.L.C. were served with a copy of the Summons and Complaint in the

above-captioned action (the “Complaint”) on January 8, 2020. Defendant Steiner Leisure Limited

was served with a copy of the Complaint on January 9, 2020. Accordingly, removal is timely

pursuant to 28 U.S.C. § 1446(b) because this Notice of Removal is being filed within thirty (30)

days of the Removal Defendants’ receipt of the Complaint. A true and correct copy of the

Complaint is attached hereto as Exhibit A.

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332 based on diversity of citizenship because there is complete diversity between the Plaintiff

and the Defendants and the amount in controversy exceeds $75,000.

       4.      Defendant Steiner Leisure Limited is an international business company

incorporated under the laws of the Bahamas with a principal place of business in the Bahamas.

       5.      Defendant Nemo Parent, Inc. is an international business company incorporated

under the laws of the Bahamas with a principal place of business in the Bahamas.



                                                 2
  Case 2:20-cv-01268-ES-MAH Document 1 Filed 02/06/20 Page 3 of 5 PageID: 3



       6.      Defendant Nemo Investor Aggregator, Limited is an exempted company

incorporated under the laws of the Cayman Islands with a principal place of business in the

Cayman Islands.

       7.      Defendant Catterton Management Company, L.L.C. is a Delaware limited liability

company. Its sole member is L Catterton Management, Ltd., a corporation incorporated under the

laws of England with a principal place of business in Connecticut.

       8.      Defendant Zory Cort LLC is a Florida limited liability company. Its sole member is

Zory Group, Inc., a Florida corporation with a principal place of business in Florida.

       9.      In accordance with 28 U.S.C. § 1446(b)(2)(A), all defendants consent to removal of

this action to the United States District Court for the District of New Jersey. Defendants Zory Cort

LLC and Zory Group, Inc.’s written consent to removal is attached hereto as Exhibit B.

       10.     On information and belief, Plaintiff Hoboken Holdings, L.P. is a Delaware limited

partnership. Its general partner is HBK Holdings Corp., a Delaware corporation with a principal

place of business in New York.

       11.     On information and belief, no partner of Plaintiff Hoboken Holdings, L.P. is a

citizen of the Bahamas, the Cayman Islands, England, Connecticut, or Florida.

       12.     The amount in controversy is in excess of $75,000, as the Complaint alleges

damages in excess of five hundred thousand dollars ($500,000).

       13.     In accordance with 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings, and orders served upon the Removal Defendants in the New Jersey Action are attached

hereto. See Exhibit A.



                                                  3
  Case 2:20-cv-01268-ES-MAH Document 1 Filed 02/06/20 Page 4 of 5 PageID: 4



       14.     Pursuant to 28 U.S.C. § 1446(d), and promptly after this Notice of Removal is filed,

the Removal Defendants will give written notice of the removal of the New Jersey Action to

Plaintiff’s counsel and will file a copy of the Notice of Removal with the Clerk of the Superior

Court of the State of New Jersey, Law Division, Hudson County.

       15.     In accordance with 28 U.S.C. § 1446(a), this Notice of Removal is signed pursuant

to Federal Rule of Civil Procedure 11.


       WHEREFORE, this action should proceed in the United States District Court for the

District of New Jersey, as an action properly removed thereto.


                                             DEFENDANTS STEINER LEISURE LIMITED; NEMO
                                             PARENT, INC.; NEMO INVESTOR AGGREGATOR,
                                             LIMITED; AND CATTERTON MANAGEMENT COMPANY,
                                             L.L.C.

Dated: February 6, 2020                      By:       /s/ Martin B. Gandelman
                                                       Martin B. Gandelman
                                                       Thomas R. Calcagni
                                                       Samuel Scott Cornish
                                                       CALCAGNI & KANEFSKY LLP
                                                       One Newark Center
                                                       1085 Raymond Boulevard, 14th Floor
                                                       Newark, New Jersey 07102
                                                       Tel: (862) 397-1796
                                                       Fax: (862) 902-5458
                                                       Email: tcalcagni@ck-litigation.com
                                                               sam@ck-litigation.com
                                                               mgandelman@ck-litigation.com




                                                   4
  Case 2:20-cv-01268-ES-MAH Document 1 Filed 02/06/20 Page 5 of 5 PageID: 5



                                        CERTIFICATION

        I hereby certify that a true and correct copy of the foregoing was duly served on opposing

counsel by sending a copy by Federal Express to the following on this, the 6th day of February,

2020:

Michael R. Yellin, Esq.
Cole Schotz P.C.
25 Main Street
Hackensack, New Jersey 07601

Counsel for Plaintiff, Hoboken Holdings, L.P.


                                                     /s/ Martin B. Gandelman
                                                     Martin B. Gandelman
                                                     CALCAGNI & KANEFSKY LLP
                                                     One Newark Center
                                                     1085 Raymond Boulevard, 14th Floor
                                                     Newark, New Jersey 07102
                                                     Tel: (862) 397-1796
                                                     Fax: (862) 902-5458
                                                     Email: mgandelman@ck-litigation.com

                                                     Counsel for Defendants Steiner Leisure
                                                     Limited; Nemo Parent, Inc.; Nemo Investor
                                                     Aggregator, Limited & Catterton Management
                                                     Company, L.L.C.




                                                 5
